DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s preliminary amendment/response filed 06/17/2022 has been entered and made of record. Claim 1 was amended. Claims 2-20 were added. Claims 1-20 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,288,768 in view of Hayashi (US 2006/0204139).
Instant Claims
1-4 and 9-11
5-8 and 12
11288768 Claims
1
2


For example:
Instant claim 2
11288768 Claim 1
A scaler device, comprising:
A scaler device, comprising:
a memory configured to store first pixels;
a memory configured to store first pixels;
a first scaler configured to vertically scale first pixels and output the vertically scaled first pixels;
a first scaler configured to vertically scale first pixels and output the vertically scaled first pixels;
a second scaler configured to horizontally scale the vertically scaled first pixels; and
a second scaler configured to horizontally scale the vertically scaled first pixels; and
an analyzer configured to analyze a pattern of the first pixels based on first data in a special function register and to generate a first selection signal based on the pattern of the first pixels,
an analyzer configured to analyze a pattern of the first pixels based on first data in a special function register and to generate a first selection signal based on the pattern of the first pixels, and

to generate a second selection signal based on second data in the special function register,
wherein the first scaler includes a first control circuit, a first computation circuit, a first coefficient calculator generating a first coefficient, and
wherein the first scaler includes a first control circuit, a first computation circuit, a first coefficient calculator and a second coefficient calculator, and
wherein the first control circuit, receives the first pixels from the memory, transmits the first pixels to the first computation circuit.
wherein the first control circuit receives the first pixels from the memory and transmits the first pixels to the first computation circuit,
[Claim 2] wherein the first control circuit disables the first coefficient calculator in response to the first selection signal.
the first control circuit enables one of the first coefficient calculator and the second coefficient calculator based on the first selection signal, and

the enabled one among the first coefficient calculator and the second coefficient calculator generates first coefficients.


Instant claim 2 further recites “transmits a second coefficient stored in the special function register to the first computation circuit in response to the first selection signal, and wherein the first computation circuit vertically scales the first pixels using the second coefficient.” However, this limitation is met by Hayashi as set forth in the art rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2006/0204139) in view of Klassen (US 6498868), Tourapis et al. (US 2012/0092452), Modrzyk et al. (US 2015/0356953), and Lee (US 8125496).
Regarding claim 1, Hayashi teaches/suggests: A scaler device, comprising: 
a memory configured to store first pixels (Hayashi [0201]: “The pixel data input as external input data through the camera I/F 210 is buffered by an input buffer 300”); 
a first scaler configured to vertically scale first pixels and output the vertically scaled first pixels (Hayashi [0203]: “The first scaler circuit 220 includes a vertical direction image processing section 310 which performs the scale-up or scale-down processing for pixel data in the vertical direction of an input image”); 
a second scaler configured to horizontally scale the vertically scaled first pixels (Hayashi [0203]: “…and a horizontal direction image processing section 320 which performs the scale-up or scale-down processing for pixel data in the horizontal direction of the input image”); 
wherein the first scaler includes a first control circuit, a first computation circuit (Hayashi [0204]: “The vertical scaling circuit 312 has the function of the coefficient LUT 50 and the filter calculation section 40 shown in FIG. 1” [The claimed first control circuit is an inherent and/or implicit feature of the vertical scaling circuit.]), and 
wherein the first control circuit, receives the first pixels from the memory, transmits the first pixels to the first computation circuit, transmits a second coefficient to the first computation circuit, and wherein the first computation circuit vertically scales the first pixels using the second coefficient (Hayashi [0112]: “The filter calculation section 40 performs filter processing for pixel data of an input image using a filter coefficient corresponding to the accumulation result of the accumulator 30 ... The filter coefficient for performing the filter processing is set in advance in the coefficient LUT 50”).
Hayashi does not teach/suggest:
an analyzer configured to analyze a pattern of the first pixels and to generate a first selection signal based on the pattern of the first pixels, 
Klassen, however, teaches/suggests:
an analyzer configured to analyze a pattern of the first pixels and to generate a first selection signal based on the pattern of the first pixels (Klassen col. 4 ll. 55-67: “The processor 16 includes a means 28 for choosing an appropriate algorithm to scale each selected pixel. As described below, the processor 16 accesses a hash-table 30, via a cable 31, in order to choose the appropriate algorithm to scale each selected pixel” col. 8 ll. 19-24: “The values found in the hash-table 30 of the present invention are unique identifiers for different types of patterns and, hence, for a correct algorithm to scale the pixels forming the pattern. Therefore, the present invention selects a scaling algorithm based on a resulting value found in the hash-table 30” [The claimed first selection signal is an inherent and/or implicit feature of selecting a scaling algorithm.]), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the pixel data of Hayashi to be analyzed as taught/suggested by Klassen to choose an appropriate scaling algorithm.

Hayashi as modified by Klassen does not teach/suggest analyze a pattern of the first pixels based on first data. Tourapis, however, teaches/suggests based on first data (Tourapis [0071]: “More specifically, apart from filtering and global motion compensation correction that were discussed in the previous section, fixed or adaptive interpolation techniques that account for the characteristics of the sampling and arrangement methods used by the content, can be utilized to process the base layer”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a scaling algorithm of Hayashi as modified by Klassen to be selected based on whether it’s fixed or adaptive (the claimed first data) as taught/suggested by Tourapis to choose between fixed or adaptive scaling algorithms.

Hayashi as modified by Klassen and Tourapis does not teach/suggest based on first data in a special function register. Nor does Hayashi as modified by Klassen and Tourapis teach/suggest transmits a second coefficient stored in the special function register to the first computation circuit in response to the first selection signal. Modrzyk, however, teaches/suggests a special function register (Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the first data and coefficient LUT of Hayashi as modified by Klassen and Tourapis to be stored in an SFR as taught/suggested by Modrzyk for fast operation.

As such, Hayashi as modified by Klassen, Tourapis, and Modrzyk teaches/suggests transmits a second coefficient stored in the special function register to the first computation circuit in response to the first selection signal (Hayashi [0112]: “The filter calculation section 40 performs filter processing for pixel data of an input image using a filter coefficient corresponding to the accumulation result of the accumulator 30 ... The filter coefficient for performing the filter processing is set in advance in the coefficient LUT 50” Klassen col. 8 ll. 19-24: “The values found in the hash-table 30 of the present invention are unique identifiers for different types of patterns and, hence, for a correct algorithm to scale the pixels forming the pattern. Therefore, the present invention selects a scaling algorithm based on a resulting value found in the hash-table 30” Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”).

Hayashi as modified by Klassen, Tourapis, and Modrzyk does not teach/suggest a first coefficient calculator generating a first coefficient. Lee, however, teaches/suggests a first coefficient calculator generating a first coefficient (Lee Fig. 7: scaling factor calculator 657). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the vertical scaling circuit of Hayashi as modified by Klassen, Tourapis, and Modrzyk to include the coefficient calculator of Lee for dynamic coefficients.

Regarding claim 3, Hayashi as modified by Klassen, Tourapis, Modrzyk, and Lee teaches/suggests: The scaler device of claim 1, further comprising a processor (Hayashi Fig. 1: image processing device 100) configured to generate the second coefficient and store the second coefficient into the special function register (Hayashi [0112]: “The filter coefficient for performing the filter processing is set in advance in the coefficient LUT 50” [The limitation “generate the second coefficient” is an inherent and/or implicit feature of the coefficient LUT included in the image processing device.] Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Hayashi as modified by Klassen, Tourapis, Modrzyk, and Lee teaches/suggests: The scaler device of claim 1, wherein the second scaler includes a second control circuit, a second computation circuit (Hayashi [0205]: “The horizontal scaling circuit 322 has the function of the coefficient LUT 50 and the filter calculation section 40 shown in FIG. 1” [The claimed second control circuit is an inherent and/or implicit feature of the horizontal scaling circuit.]), a second coefficient calculator generating a third coefficient (Lee Fig. 7: scaling factor calculator 657), and wherein the second control circuit, receives the vertically scaled first pixels from the first computation circuit, transmits the vertically scaled first pixels to the second computation circuit, transmits a fourth coefficient stored in the special function register to the second computation circuit in response to the first selection signal, and wherein the second computation circuit horizontally scales the vertically scaled first pixels using the fourth coefficient (Hayashi [0112]: “The filter calculation section 40 performs filter processing for pixel data of an input image using a filter coefficient corresponding to the accumulation result of the accumulator 30 ... The filter coefficient for performing the filter processing is set in advance in the coefficient LUT 50” Klassen col. 8 ll. 19-24: “The values found in the hash-table 30 of the present invention are unique identifiers for different types of patterns and, hence, for a correct algorithm to scale the pixels forming the pattern. Therefore, the present invention selects a scaling algorithm based on a resulting value found in the hash-table 30” Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Hayashi as modified by Klassen, Tourapis, Modrzyk, and Lee teaches/suggests: The scaler device of claim 5, further comprising a processor configured to generate the second and fourth coefficients and store the second and fourth coefficients into the special function register (Hayashi [0112]: “The filter coefficient for performing the filter processing is set in advance in the coefficient LUT 50” Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2006/0204139) in view of Modrzyk et al. (US 2015/0356953), Klassen (US 6498868), and Tourapis et al. (US 2012/0092452).
Regarding claim 9, Hayashi teaches/suggests: A data processing device, comprising: 
a memory configured to store first pixels (Hayashi [0201]: “The pixel data input as external input data through the camera I/F 210 is buffered by an input buffer 300”); 
a first scaler configured to vertically scale first pixels and output the vertically scaled first pixels (Hayashi [0203]: “The first scaler circuit 220 includes a vertical direction image processing section 310 which performs the scale-up or scale-down processing for pixel data in the vertical direction of an input image”); 
a second scaler configured to horizontally scale the vertically scaled first pixels (Hayashi [0203]: “…and a horizontal direction image processing section 320 which performs the scale-up or scale-down processing for pixel data in the horizontal direction of the input image”); 
a processor (Hayashi Fig. 1: image processing device 100) configured to generate a first coefficient used in the first scaler (Hayashi [0112]: “The filter coefficient for performing the filter processing is set in advance in the coefficient LUT 50” [The claimed generating is an inherent and/or implicit feature of the coefficient LUT included in the image processing device.]); 
Hayashi does not teach/suggest:
a special function register configured to store the first coefficient; and 
an analyzer configured to analyze a pattern of the first pixels based on first data in the special function register and to generate a first selection signal based on the pattern of the first pixels, 
wherein the first scaler is configured to vertically scale the first pixels using the first coefficient in the special function register.
Modrzyk, however, teaches/suggests a special function register (Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein. As such, Hayashi as modified by Modrzyk teaches/suggests:
a special function register configured to store the first coefficient (Hayashi [0112]: “The filter coefficient for performing the filter processing is set in advance in the coefficient LUT 50” Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”); and 
wherein the first scaler is configured to vertically scale the first pixels using the first coefficient in the special function register (Hayashi [0112]: “The filter calculation section 40 performs filter processing for pixel data of an input image using a filter coefficient corresponding to the accumulation result of the accumulator 30” Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”).

Hayashi as modified by Modrzyk does not teach/suggest:
an analyzer configured to analyze a pattern of the first pixels based on first data in the special function register and to generate a first selection signal based on the pattern of the first pixels, 
Klassen and Tourapis, in view of Modrzyk, teach/suggest:
an analyzer configured to analyze a pattern of the first pixels based on first data in the special function register (Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31” Klassen col. 4 ll. 55-67: “The processor 16 includes a means 28 for choosing an appropriate algorithm to scale each selected pixel. As described below, the processor 16 accesses a hash-table 30, via a cable 31, in order to choose the appropriate algorithm to scale each selected pixel” Tourapis [0071]: “More specifically, apart from filtering and global motion compensation correction that were discussed in the previous section, fixed or adaptive interpolation techniques that account for the characteristics of the sampling and arrangement methods used by the content, can be utilized to process the base layer”) and to generate a first selection signal based on the pattern of the first pixels (Klassen col. 8 ll. 19-24: “The values found in the hash-table 30 of the present invention are unique identifiers for different types of patterns and, hence, for a correct algorithm to scale the pixels forming the pattern. Therefore, the present invention selects a scaling algorithm based on a resulting value found in the hash-table 30” [The claimed first selection signal is an inherent and/or implicit feature of selecting a scaling algorithm.]), 
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 11, Hayashi as modified by Modrzyk, Klassen, and Tourapis teaches/suggests: The data processing device of claim 9, wherein the processor is further configured to generate a second coefficient used in the second scaler, the special function register is further configured to store the second coefficient (Hayashi [0112]: “The filter coefficient for performing the filter processing is set in advance in the coefficient LUT 50” Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”), and wherein the second scaler is configured to horizontally scale the vertically scaled first pixels using the second coefficient in the special function register (Hayashi [0112]: “The filter calculation section 40 performs filter processing for pixel data of an input image using a filter coefficient corresponding to the accumulation result of the accumulator 30” Modrzyk [0191]: “In the present embodiment, co-located with the scaling engine 31 is special function register (SFR) 33 which is configured to communicate with the scaling engine 31”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.
Allowable Subject Matter
Claims 13-20 are allowed.
Claim 2, 4, 6, 8, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “wherein the first control circuit disables the first coefficient calculator in response to the first selection signal” in claims 2, 4, and 10; “wherein the second control circuit disables the second coefficient calculator in response to the first selection signal” in claims 6, 8, and 12; and “in response to a special function register storing first data, the first scaler enables one of the first coefficient calculator and the second coefficient calculator based on a result of the analyzing the pattern of the first pixels from the analyzer” and “in response to the special function register storing second data, the first scaler enables one of the first coefficient calculator and the second coefficient calculator based on third data in the special function register” in claims 13-20, taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0002200 – LUT storing scaling factors
US 2015/0213626 – scaling factor calculator
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611